Citation Nr: 1026435	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-02 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II.

2.  Entitlement to service connection for disability manifested 
by shortness of breath, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The DD Forms 214 currently of record show that the appellant has 
served in the U.S. Army and U.S. Army Reserve for more than 19 
years.  His service has included periods of active duty from 
February 2003 to April 2004 and August 2005 to July 2006, much of 
which was performed in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317(d).  
He was most recently activated in January 2009.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 decision by the RO that, in pertinent 
part, denied service connection for diabetes mellitus, type II, 
and for disability manifested by shortness of breath (claimed as 
asthma), to include as due to undiagnosed illness.

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required on his 
part.


REMAND

The appellant seeks to establish service connection for diabetes 
mellitus and a disability manifested by shortness of breath.  He 
maintains that he became diabetic and acquired asthma during his 
first period of active duty deployment from February 2003 to 
April 2004.  He believes that both conditions can be attributed 
to chemical and environmental exposures he experienced while 
stationed in Kuwait, at the Port of Shuaiba.

Generally speaking, when VA receives a complete or substantially 
complete application for benefits, it is required to make 
reasonable efforts to help the claimant obtain evidence necessary 
to substantiate his claim, to include relevant records from 
Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2009).  VA is also required 
to provide a medical examination and/or opinion when necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the record shows that the appellant was 
ordered onto active duty for a period of 400 days beginning in 
January 2009.  The service treatment records from that period of 
service have not yet been procured.  Because they could bear on 
the outcome of the appellant's appeal, efforts must be made to 
obtain them.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2009).

Clinical reports of record from a private osteopath, Keith M. 
McDowell, D.O., suggest that the appellant may have received past 
treatment for complaints of chest pain and/or shortness of breath 
by a Dr. Banzon.  Records from Dr. Banzon could be relevant to 
the resolution of this appeal, and should be obtained as well.  
The Board also finds that the appellant should be examined for 
purposes of obtaining opinions as to the likely etiology of his 
disabilities, in light of his assertions to the effect that he 
became diabetic and acquired asthma during his first active duty 
deployment.  A remand is required.  38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the following 
actions:

1.  Ask the appellant to provide a release for 
relevant records of treatment from Dr. Banzon, 
and to identify, and provide appropriate 
releases for, any other care providers who may 
possess new or additional evidence pertinent to 
the issues on appeal (including Dr. McDowell if 
he has provided any additional, relevant 
treatment since the time that his records were 
last obtained in March 2008).  If the appellant 
provides the necessary release(s), assist him in 
obtaining the records identified, following the 
procedures set forth in 38 C.F.R. § 3.159.  Any 
new or additional (i.e., non-duplicative) 
evidence received should be associated with the 
claims file.

2.  Make efforts to obtain a complete copy of 
any and all additional service treatment records 
that have been generated since the time that 
such records were last procured in early 2008, 
to include any and all such records generated in 
connection with the appellant's period of active 
duty that began in January 2009.  A copy of any 
DD Form(s) 214 pertaining to that period of 
service should also be obtained.  Efforts to 
obtain the records must be fully documented and 
may be discontinued only if it is concluded that 
the records do not exist or that further efforts 
to obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2).

3.  After all of the foregoing development has 
been completed, arrange to have the appellant 
scheduled for a diabetes examination.  After 
examining the appellant, reviewing the claims 
file, and performing any testing deemed 
necessary, the examiner should provide an 
opinion with respect to each of the following 
questions:

a.  When did the appellant's diabetes 
most likely begin?  Is it clear and 
unmistakable (i.e., obvious, manifest, or 
undebatable) that the appellant had 
diabetes prior to his entry onto active 
duty in February 2003?  Please discuss 
the significance, if any, of the fact 
that he was found to have an elevated 
fasting blood sugar of 115 mg/dl on 
testing in May 1993.
 
b.  If it is clear and unmistakable that 
the appellant had diabetes prior to his 
entry onto active duty in February 2003, 
is it at least as likely as not (i.e., is 
it 50 percent or more probable) that the 
disability underwent a permanent or 
chronic (as opposed to a temporary or 
transient) increase in severity during 
his period of active duty from February 
2003 to April 2004?

c.  If it is clear and unmistakable that 
the appellant had diabetes prior to his 
entry onto active duty in February 2003, 
and it is at least as likely as not that 
the disability underwent a chronic or 
permanent increase in severity during the 
period of active duty from February 2003 
to April 2004, is it clear and 
unmistakable that any increase in 
severity during that period of service 
was due to the natural progress of the 
condition?

d.  Is it at least as likely as not that 
the appellant's diabetes underwent a 
chronic or permanent increase in severity 
during his period of active duty from 
August 2005 to July 2006?  If so, is it 
clear and unmistakable that any increase 
in severity during that period of service 
was due to the natural progress of the 
condition?

e.  Is it at least as likely as not that 
the appellant's diabetes underwent a 
chronic or permanent increase in severity 
during the period of active duty that 
began in January 2009?  If so, is it 
clear and unmistakable that any increase 
in severity during that period of service 
was due to the natural progress of the 
condition?

f.  What is the medical likelihood that 
the appellant's diabetes mellitus can be 
attributed to chemical and/or 
environmental exposures during service?

A complete rationale for all opinions must be 
provided.

4.  Also arrange to have the appellant scheduled 
for an examination of his lungs.  After 
examining the appellant, reviewing the claims 
file, and performing any testing deemed 
necessary, the examiner should provide an 
opinion with respect to each of the following 
questions:

a.  Are there are any objective medical 
indications that the appellant is 
suffering from shortness of breath?  
Please provide details as to the onset, 
frequency, duration, and severity of the 
appellant's complaints, and discuss what 
precipitates and relieves them.

b.  Can the appellant's complaints of 
shortness of breath be attributed to any 
known diagnostic entity or entities?  
Please discuss the significance, if any, 
of the fact that he was given a permanent 
physical profile for mild, persistent 
asthma in September 2008.

c.  If the appellant's complaints can be 
attributed to asthma, when did the 
condition most likely begin?  Is it clear 
and unmistakable (i.e., obvious, 
manifest, or undebatable) that the 
appellant had asthma prior to his entry 
onto active duty in February 2003?

d.  If it is clear and unmistakable that 
the appellant had asthma prior to his 
entry onto active duty in February 2003, 
is it at least as likely as not (i.e., is 
it 50 percent or more probable) that the 
disability underwent a permanent or 
chronic (as opposed to a temporary or 
transient) increase in severity during 
his period of active duty from February 
2003 to April 2004?

e.  If it is clear and unmistakable that 
the appellant had asthma prior to his 
entry onto active duty in February 2003, 
and it is at least as likely as not that 
the disability underwent a chronic or 
permanent increase in severity during the 
period of active duty from February 2003 
to April 2004, is it clear and 
unmistakable that any increase in 
severity during that period of service 
was due to the natural progress of the 
condition?

f.  Is it clear and unmistakable that the 
appellant had asthma prior to his entry 
onto active duty in August 2005?  If so, 
is it at least as likely as not (i.e., is 
it 50 percent or more probable) that the 
disability underwent a permanent or 
chronic (as opposed to a temporary or 
transient) increase in severity during 
his period of active duty from August 
2005 to July 2006?

g.  If it is clear and unmistakable that 
the appellant had asthma prior to his 
entry onto active duty in August 2005, 
and it is at least as likely as not that 
the disability underwent a chronic or 
permanent increase in severity during the 
period of active duty from August 2005 to 
July 2006, is it clear and unmistakable 
that any increase in severity during that 
period of service was due to the natural 
progress of the condition?

h.  Is it clear and unmistakable that the 
appellant had asthma prior to his entry 
onto active duty in January 2009?  If so, 
is it at least as likely as not that the 
disability underwent a permanent or 
chronic (as opposed to a temporary or 
transient) increase in severity during 
that period of active duty?

i.  If it is clear and unmistakable that 
the appellant had asthma prior to his 
entry onto active duty in January 2009, 
and it is at least as likely as not that 
the disability underwent a chronic or 
permanent increase in severity during 
that period of active duty, is it clear 
and unmistakable that any increase in 
severity during that period of service 
was due to the natural progress of the 
condition?

j.  What is the medical likelihood that 
asthma, if present, can be attributed to 
chemical and/or environmental exposures 
during service?

A complete rationale for all opinions must be 
provided.

5.  Thereafter, take adjudicatory action on the 
claims here in question.  If any benefit sought 
remains denied, furnish a supplemental statement 
of the case (SSOC) to the appellant and his 
representative.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No action 
is required by the appellant until he receives further notice, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. App. 
369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2009).

